DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.

Claims 23-40 were previously pending. Claims 23, 27, and 36-37 are amended. Claims 29 and 38 are canceled. Claims 23-28, 30-37, 39, and 40 are currently pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/09/2022 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-26, 30-35, 39, and 40 have been considered but are moot because the new ground of rejection relies on new prior art (Chatterjee, US 2018/0206271) which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26, 30-35, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0029003 A1 (foreign priority date of Jan. 15, 2016) to Takeda et al. (hereinafter “Takeda1”) in view of US 2019/0045506 A1 (foreign priority date of Jan. 29, 2016) to Takeda et al. (hereinafter “Takeda2”) and US 2018/0206271 A1 to Chatterjee et al. (hereinafter “Chatterjee”)

Regarding Claim 23, Takeda1 teaches a method implemented by a wireless transmit/receive unit (WTRU), the method comprising: 
determining a set of signal structures based on an operating frequency of the WTRU, wherein the set of signal structures includes (1) a first signal structure including a first subcarrier spacing for a synchronization signal (SS) and (2) a second signal structure including a second subcarrier spacing for the SS, and the first subcarrier spacing and the second subcarrier spacing is different than the second subcarrier spacing; ([0053], discloses the numerology (i.e. first signal structure) used for transmission of a synchronization signal, a resource to which the synchronization signal is allocated, a format of the synchronization signal (for example, sequence and Comb), etc. may be defined in advance in the specifications so that UE (i.e. WTRU) can know them in advance or UE may detect them by blind decoding. [0026]-[0027], discloses a plurality of numerologies may be defined and used for one RAT. Further, when stating that a plurality of numerologies (i.e. set of signal structures including first and second signal structure) are different, it means that they are different at least one of the following items (1) to (6). However, the items are not limited to them. [0028] (1) subcarrier spacing (i.e. first and second subcarrier spacings), [0029] (2) CP (Cyclic Prefix) length, [0030] (3) symbol length, [0031] (4) the number of symbols per TTI [0032] (5) TTI length [0033] (6) filtering processing or windowing processing. [0046], discloses the present inventors have noted that if the UE is able to know numerologies used by NW (for example, eNB, cell) as early as possible, complexity of the system configuration is able to be suppressed preferably. Then, the present inventors have arrived at the idea of providing the UE with numerologies explicitly or implicitly by using a synchronization channel (synchronization signal) and a broadcast channel (broadcast signal).
receiving the SS using a set of resources having one of the first subcarrier spacing of the first signal structure or the second subcarrier spacing of the second signal structure; ([0052]-[0056], discloses a numerology used for transmission of a synchronization signal that is detected by the UE). The UE blind-decodes a synchronization signal (for example, PSS/SSS) transmitted in accordance with each numerology. A plurality of synchronization signals of different numerologies to apply may be transmitted by using the same radio resource (for example, time/frequency resource) or by using different radio resources)
receiving and decoding a first physical channel transmission, which includes a master information block (MIB), using a set of resources having a same subcarrier spacing as the set of resources used for receiving the SS, ([0052], discloses a UE is configured to determine a communication parameter (numerology) used in a given radio access scheme (for example, 5G RAT) based on a synchronization channel (synchronization signal). UE can use the determined numerology in at least one of subsequent communications (for example, reception of PBCH(MIB)) (i.e. receiving and decoding a first physical channel transmission including a MIB). [0073], discloses the resources to which the PBCH 1 is allocated may be defined in the specifications to be known to the UE in advance or it may be determined by the UE based on a synchronization signal. Determination based on a synchronization signal may be performed in the same manner as determination of numerologies as explained in the embodiments 1.1 through 1.3. For example, the resources to which the PBCH 1 is allocated (for example, frequency resource) may be associated with PSS and/or SSS sequence or may be provided explicitly by PSS and/or SSS. [0063], discloses the synchronization signal and PBCH may be transmitted using one same numerology)
wherein the MIB includes information indicating a third signal structure of a second physical channel transmission; ([0062], discloses In the embodiment 1.4, information about numerology is provided explicitly by using PBCH (i.e. MIB includes information indicating third signal structure). In this case, the UE is able to obtain the information about numerology by using PBCH and determine a connectable numerology. [0064], discloses information about the numerology provided by the PBCH includes, for example, at least one of subcarrier spacing. [0082], further discloses the UE may use the information required to receive PBCH 2 (i.e. second physical channel transmission) transmitted by PBCH 1 as information required to receive SIB. In addition, PBCH 1 may be used to provide the UE with information required to receive SIB and/or PDCCH in CSS, instead of (or in addition to) the information required to receive the PBCH 2. [0083], further discloses, when a plurality of numerologies is supported, information about the numerologies may be provided by PBCH 1. In this case, the UE may assume that the received numerologies are used in all channels other than PBCH 1. Here, the UE may assume that the received numerologies are used by a part of channels (for example, PBCH 2) other than PBCH 1)
receiving and decoding the second physical channel transmission, which includes a system information block (SIB), using a set of resources having a third subcarrier spacing for the second physical channel transmission, wherein the third subcarrier spacing is based on the third signal structure. ([0052], discloses reception of system information block. [0082], further discloses the UE may use the information required to receive PBCH 2 transmitted by PBCH 1 as information required to receive SIB. Figure 9 and [0140] and [0154], discloses a reception signal processing section that performs reception processing (e.g., demapping, demodulation, decoding, etc.) on a reception signal)

Takeda1 does not explicitly teach determining a set of signal structures based on an operating frequency of the WTRU.
However, in a similar field of endeavor, Takeda2 discloses in [0053],  it is conceived to operate a plurality of services having different numerologies with the same carrier (i.e. multiple signal structures associated with a frequency) in the radio communication of 5G, in order to effectively utilize frequencies. For example, it is also conceived to operate the services by simultaneously accommodating user terminals (user terminals which utilize, for example, MBB, IoT and URLLC) which communicate with different numerologies in a New RAT carrier (for example, a frequency, a cell and a CC) (i.e. operating frequency of the WTRU). [0011], a user terminal that performs communication through a communication system in which a plurality of communication parameters is set, the user terminal including: a reception section that receives information on a partial resource used for the communication; and a control section that controls UL transmission (i.e. sending) and/or DL reception using a predetermined communication parameter, based on the information on the partial resource. [0085], a network (for example, the radio base station) uses the higher layer signaling (the broadcast information or the RRC signaling) so as to notify the user terminal of the type of numerology and information on the partial resources available for communication by the numerology. For example, the radio base station notifies the user terminal which employs the first numerology (first communication parameter) of information on the first communication parameter (first numerology) and information on the partial resources for performing communication using the first communication parameter. [0064], further discloses notifying the user terminal of the information on the partial resources using higher layer signaling, a physical control channel common to a plurality of numerologies (common control channel) or a dedicated physical control channel for each numerology (specific control channel, dedicated control channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda1 to include the above limitations as suggested by Takeda2, to enhance frequency usage efficiency according to a communication environment as indicated in [0089] of Takeda2.

Takeda1/Takeda2 does not explicitly teach the SIB includes information indicating a fourth signal structure of a physical random access channel transmission; and sending the physical random access channel transmission using a set of resources having a fourth subcarrier spacing for the physical random access channel, wherein the fourth subcarrier spacing is based on the fourth signal structure.
However, in a similar field of endeavor, Chatterjee discloses in [0029]-[0030], numerology options for NB-PRACH for NB-PRACH transmission (i.e. physical random access channel transmission), in which the subcarrier spacing for NB-PRACH can be different from that used for other UL transmission sin NB-LTE. Figures 7 and 8 illustrates different numerology options for transmission of NB-PRACH, in which each numerology option (i.e. fourth signal structure) is associated with a corresponding subcarrier spacing (i.e. fourth subcarrier spacing). [0078], discloses After initial cell synchronization process is completed, the UE can read system information block 1 (SIB1) and system information block 2 (SIB2) to obtain useful information related to cell access, SIB scheduling and radio resource configuration. SIB2 carries radio resource configuration information common for all UEs, such as RACH related parameters, PUCCH, and PUSCH configurations. The configuration of NB-PRACH resources can be defined similar to legacy PRACH configuration (i.e., by SIB2 PRACH), but with new definitions for the NB-PRACH configuration index to correspond to new time-domain NB-PRACH opportunities.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda1/Takeda2 to include the above limitations as suggested by Chatterjee, as a smaller subcarrier spacing leads to larger symbol time for NB-PRACH, thereby providing sufficient NB-PRACH sequence duration to address desired coverage areas and to absorb the maximum round-trip delay (RTD) as indicated in [0030] of Chatterjee.

Regarding Claim 24, Takeda1/Takeda2/Chatterjee teaches the method of claim 23, wherein Takeda 1 further teaches  the first signal structure further includes a first placement in time and/or frequency of the SS in a subframe, and the second signal structure further includes a second placement in time and/or frequency of the SS in the subframe, and the first placement is different than the second placement. ([0053], discloses the numerology used for transmission of a synchronization signal, a resource (i.e. placement) to which the synchronization signal is allocated, a format of the synchronization signal (for example, sequence and Comb), etc. may be defined in advance in the specifications so that UE can know them in advance or UE may detect them by blind decoding. [0056], discloses a plurality of synchronization signals of different numerologies to apply may be transmitted by using the same radio resource (for example, time/frequency resource) or by using different radio resources (i.e. different placements))

Regarding Claim 25, Takeda1/Takeda2/Chatterjee teaches the method of claim 23, wherein Takeda1/Takeda2 teaches the third subcarrier spacing is based on the third signal structure and the operating frequency of the WTRU (Takeda 1, [0062], discloses In the embodiment 1.4, information about numerology is provided explicitly by using PBCH (i.e. MIB includes information indicating third signal structure). [0082], further discloses the UE may use the information required to receive PBCH 2 transmitted by PBCH 1 as information required to receive SIB. In addition, PBCH 1 may be used to provide the UE with information required to receive SIB and/or PDCCH in CSS, instead of (or in addition to) the information required to receive the PBCH 2. [0083], further discloses, when a plurality of numerologies is supported, information about the numerologies may be provided by PBCH 1 (i.e. third signal structure). In this case, the UE may assume that the received numerologies are used in all channels other than PBCH 1. Here, the UE may assume that the received numerologies are used by a part of channels (for example, PBCH 2) other than PBCH 1). Takeda2, [0053],   discloses support of a plurality of numerologies by a UE on the same carrier) 
Examiner maintains same motivation to combine as indicated in Claim 23 above.

Regarding Claim 26, Takeda1/Takeda2/Chatterjee teaches The method of claim 25, wherein Takeda1 further teaches the receiving of the SS is before the receiving of the first physical channel transmission. ([0052], discloses In the first embodiment of the present invention, UE is configured to determine a communication parameter (numerology) used in a given radio access scheme (for example, 5G RAT) based on a synchronization channel (synchronization signal). UE can use the determined numerology in at least one of subsequent (i.e. receiving the SS before receiving teh first physical channel transmission) communications (for example, reception of system information block (SIB: System Information Block), PBCH (MIB), etc., transmission of PRACH (Physical Random Access Channel))

Regarding Claim 30, Takeda1/Takeda2/Chatterjee teaches The method of claim 23, wherein Takeda1 further teaches the SS includes a primary SS (PSS). ([0049], discloses the synchronization signal may be existing primary synchronization signal (PSS))

Regarding Claim 31, Takeda1/Takeda2/Chatterjee teaches The method of claim 23, wherein Takeda1 further teaches the SS includes a secondary SS (SSS). ([0049], discloses the synchronization signal may be existing secondary synchronization signal (SSS))

Regarding Claim 32, Takeda1 teaches a wireless transmit/receive unit (WTRU), comprising: a processor and a transceiver which are configured to: (Figure 10 and [0159], illustrates a hardware configuration of the user terminal comprising a processor and communication apparatus))
determine a set of signal structures based on an operating frequency of the WTRU, wherein the set of signal structures includes (1) a first signal structure including a first subcarrier spacing for a synchronization signal (SS) and (2) a second signal structure including a second subcarrier spacing for the SS, and the first subcarrier spacing and the second subcarrier spacing is different than the second subcarrier spacing; ([0053], discloses the numerology (i.e. first signal structure) used for transmission of a synchronization signal, a resource to which the synchronization signal is allocated, a format of the synchronization signal (for example, sequence and Comb), etc. may be defined in advance in the specifications so that UE (i.e. WTRU) can know them in advance or UE may detect them by blind decoding. [0026]-[0027], discloses a plurality of numerologies may be defined and used for one RAT. Further, when stating that a plurality of numerologies (i.e. set of signal structures including first and second signal structure) are different, it means that they are different at least one of the following items (1) to (6). However, the items are not limited to them. [0028] (1) subcarrier spacing (i.e. first and second subcarrier spacings), [0029] (2) CP (Cyclic Prefix) length, [0030] (3) symbol length, [0031] (4) the number of symbols per TTI [0032] (5) TTI length [0033] (6) filtering processing or windowing processing. [0046], discloses the present inventors have noted that if the UE is able to know numerologies used by NW (for example, eNB, cell) as early as possible, complexity of the system configuration is able to be suppressed preferably. Then, the present inventors have arrived at the idea of providing the UE with numerologies explicitly or implicitly by using a synchronization channel (synchronization signal) and a broadcast channel (broadcast signal).
receivethe SS using a set of resources having one of the first subcarrier spacing of the first signal structure or the second subcarrier spacing of the second signal structure; ([0052]-[0056], discloses a numerology used for transmission of a synchronization signal that is detected by the UE). The UE blind-decodes a synchronization signal (for example, PSS/SSS) transmitted in accordance with each numerology. A plurality of synchronization signals of different numerologies to apply may be transmitted by using the same radio resource (for example, time/frequency resource) or by using different radio resources)
receiveand decode a first physical channel transmission, which includes a master information block (MIB), using a set of resources having a same subcarrier spacing as the set of resources used for receiving the SS, ([0052], discloses a UE is configured to determine a communication parameter (numerology) used in a given radio access scheme (for example, 5G RAT) based on a synchronization channel (synchronization signal). UE can use the determined numerology in at least one of subsequent communications (for example, reception of PBCH(MIB)) (i.e. receiving and decoding a first physical channel transmission including a MIB). [0073], discloses the resources to which the PBCH 1 is allocated may be defined in the specifications to be known to the UE in advance or it may be determined by the UE based on a synchronization signal. Determination based on a synchronization signal may be performed in the same manner as determination of numerologies as explained in the embodiments 1.1 through 1.3. For example, the resources to which the PBCH 1 is allocated (for example, frequency resource) may be associated with PSS and/or SSS sequence or may be provided explicitly by PSS and/or SSS. [0063], discloses the synchronization signal and PBCH may be transmitted using one same numerology)
wherein the MIB includes information indicating a third signal structure of a second physical channel transmission; ([0062], discloses In the embodiment 1.4, information about numerology is provided explicitly by using PBCH (i.e. MIB includes information indicating third signal structure). In this case, the UE is able to obtain the information about numerology by using PBCH and determine a connectable numerology. [0064], discloses information about the numerology provided by the PBCH includes, for example, at least one of subcarrier spacing. [0082], further discloses the UE may use the information required to receive PBCH 2 (i.e. second physical channel transmission) transmitted by PBCH 1 as information required to receive SIB. In addition, PBCH 1 may be used to provide the UE with information required to receive SIB and/or PDCCH in CSS, instead of (or in addition to) the information required to receive the PBCH 2. [0083], further discloses, when a plurality of numerologies is supported, information about the numerologies may be provided by PBCH 1. In this case, the UE may assume that the received numerologies are used in all channels other than PBCH 1. Here, the UE may assume that the received numerologies are used by a part of channels (for example, PBCH 2) other than PBCH 1)
receive and decode the second physical channel transmission, which includes a system information block (SIB), using a set of resources having a third subcarrier spacing for the second physical channel transmission, wherein the third subcarrier spacing is based on the third signal structure. ([0052], discloses reception of system information block. [0082], further discloses the UE may use the information required to receive PBCH 2 transmitted by PBCH 1 as information required to receive SIB. Figure 9 and [0140] and [0154], discloses a reception signal processing section that performs reception processing (e.g., demapping, demodulation, decoding, etc.) on a reception signal)

Takeda1 does not explicitly teach determine a set of signal structures based on an operating frequency of the WTRU.
However, in a similar field of endeavor, Takeda2 discloses in [0053],  it is conceived to operate a plurality of services having different numerologies with the same carrier (i.e. multiple signal structures associated with a frequency) in the radio communication of 5G, in order to effectively utilize frequencies. For example, it is also conceived to operate the services by simultaneously accommodating user terminals (user terminals which utilize, for example, MBB, IoT and URLLC) which communicate with different numerologies in a New RAT carrier (for example, a frequency, a cell and a CC) (i.e. operating frequency of the WTRU). [0011], a user terminal that performs communication through a communication system in which a plurality of communication parameters is set, the user terminal including: a reception section that receives information on a partial resource used for the communication; and a control section that controls UL transmission (i.e. sending) and/or DL reception using a predetermined communication parameter, based on the information on the partial resource. [0085], a network (for example, the radio base station) uses the higher layer signaling (the broadcast information or the RRC signaling) so as to notify the user terminal of the type of numerology and information on the partial resources available for communication by the numerology. For example, the radio base station notifies the user terminal which employs the first numerology (first communication parameter) of information on the first communication parameter (first numerology) and information on the partial resources for performing communication using the first communication parameter. [0064], further discloses notifying the user terminal of the information on the partial resources using higher layer signaling, a physical control channel common to a plurality of numerologies (common control channel) or a dedicated physical control channel for each numerology (specific control channel, dedicated control channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda1 to include the above limitations as suggested by Takeda2, to enhance frequency usage efficiency according to a communication environment as indicated in [0089] of Takeda2.

Takeda1/Takeda2 does not explicitly teach the SIB includes information indicating a fourth signal structure of a physical random access channel transmission; and sending the physical random access channel transmission using a set of resources having a fourth subcarrier spacing for the physical random access channel, wherein the fourth subcarrier spacing is based on the fourth signal structure.
However, in a similar field of endeavor, Chatterjee discloses in [0029]-[0030], numerology options for NB-PRACH for NB-PRACH transmission (i.e. physical random access channel transmission), in which the subcarrier spacing for NB-PRACH can be different from that used for other UL transmission sin NB-LTE. Figures 7 and 8 illustrates different numerology options for transmission of NB-PRACH, in which each numerology option (i.e. fourth signal structure) is associated with a corresponding subcarrier spacing (i.e. fourth subcarrier spacing). [0078], discloses After initial cell synchronization process is completed, the UE can read system information block 1 (SIB1) and system information block 2 (SIB2) to obtain useful information related to cell access, SIB scheduling and radio resource configuration. SIB2 carries radio resource configuration information common for all UEs, such as RACH related parameters, PUCCH, and PUSCH configurations. The configuration of NB-PRACH resources can be defined similar to legacy PRACH configuration (i.e., by SIB2 PRACH), but with new definitions for the NB-PRACH configuration index to correspond to new time-domain NB-PRACH opportunities.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda1/Takeda2 to include the above limitations as suggested by Chatterjee, as a smaller subcarrier spacing leads to larger symbol time for NB-PRACH, thereby providing sufficient NB-PRACH sequence duration to address desired coverage areas and to absorb the maximum round-trip delay (RTD) as indicated in [0030] of Chatterjee.


Claims 33-35, 39, and 40 are rejected for having the same limitations as Claims 24-26, 30, and 31, respectively, except the claims are in apparatus format.

Claims 27, 28,  36, and 37 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda1/Takeda2/Chatterjee in view of US 2018/0220465 A1 to Zhang et al. (hereinafter “Zhang”)

Regarding Claim 27, Takeda1/Takeda2/Chatterjee teaches  the method of claim 23, further comprising: 
Takeda1/Takeda2/Chatterjee does not explicitly teach after sending the physical random access channel transmission, receiving a radio resource control (RRC) message including information indicating a fifth signal structure; and sending a third physical channel transmission using a set of resources having a fifth subcarrier spacinq based on the fifth signal structure.
However, in a similar field of endeavor, Wong discloses in [0032] and [0035],in step 310, the base station may indicate to the UE the support capability of the base station for the UE transmission mode through an explicit method. For example, the base station may include the capability indication information (i.e. information indicating fifth signal structure) in one or more of the following signaling and/or information: (3) It is included in signaling and/or information which is present when the base station first responds to an access request (i.e. physical random access channel transmission) of the UE at the first time during random access (RA) procedure, for example, an RAR message or a second message (Message, MSG2) (i.e. receiving an RRC message) transmitted by the base station to the UE during the RA procedure. The RAR message may be carried by a PDSCH or a physical layer downlink control channel (PDCCH).  [0114], In yet another embodiment, there are steps 850 and 860 after step 840. Step 850: The UE receives a random access response (RAR) from the base station. Step 860: The UE decodes the RAR and obtains parameters for subsequently receiving or transmitting data channel (i.e. sending a third physical channel transmission). Wherein, the parameters for subsequently receiving or transmitting data channel comprise at least one of: a power control command, a TA command, a transmission mode, subcarrier spacing, a cyclic prefix (CP), and a frame structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda1/Takeda2/Chatterjee to include the above limitations as suggested by Zhang, to reduce the peak-to-average power ratio of the signals transmitted by the UE or provide a higher peak rate of the uplink transmission.

Regarding Claim 28, Takeda1/Takeda2/Chatterjee teaches The method of claim 23, further comprising: 
Takeda1/Takeda2/Chatterjee does not explicitly teach after sending the physical random access channel transmission, receiving a radio resource control (RRC) message including information indicating a fifth signal structure; and receiving and decoding a third physical channel transmission using a set of resources having a fifth subcarrier spacing based on the fifth signal structure.
However, in a similar field of endeavor, Wong discloses in [0032] and [0035],in step 310, the base station may indicate to the UE the support capability of the base station for the UE transmission mode through an explicit method. For example, the base station may include the capability indication information (i.e. information indicating fifth signal structure) in one or more of the following signaling and/or information: (3) It is included in signaling and/or information which is present when the base station first responds to an access request (i.e. physical random access channel transmission) of the UE at the first time during random access (RA) procedure, for example, an RAR message or a second message (Message, MSG2) (i.e. receiving an RRC message) transmitted by the base station to the UE during the RA procedure. The RAR message may be carried by a PDSCH or a physical layer downlink control channel (PDCCH).  [0114], In yet another embodiment, there are steps 850 and 860 after step 840. Step 850: The UE receives a random access response (RAR) from the base station. Step 860: The UE decodes the RAR and obtains parameters for subsequently receiving or transmitting data channel (i.e. receiving and decoding a third physical channel transmission). Wherein, the parameters for subsequently receiving or transmitting data channel comprise at least one of: a power control command, a TA command, a transmission mode, subcarrier spacing, a cyclic prefix (CP), and a frame structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda1/Takeda2/Chatterjee to include the above limitations as suggested by Zhang, to reduce the peak-to-average power ratio of the signals transmitted by the UE or provide a higher peak rate of the uplink transmission.

Claims 36 and 37 are rejected for having the same limitations as Claims 27 and 28, respectively, except the claims are in apparatus format.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477